DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (US-5802823-A).
Regarding claim 1, Woods discloses (figures 1-3) an anatomical pad of a riding saddle, comprising a flexible body defining a first body surface configured to abut against a seat surface of said riding saddle, and a second body surface intended to support a user of said riding saddle (wherein the 
	wherein the anatomical pad further comprises at least one portion of yielding material (44, 45, and 46; column 4, lines 21-23) to at least partially cushion stresses between said riding saddle and said user, said at least one portion of yielding material defining a pressure relief site (column 2, lines 20-32), wherein thickness of the yielding material is at least partially decreased to reduce, in a localized way, contact pressure between the seat surface and an anatomical area of the user, including coccyx and/or pubis (column 3, lines 41-55) and wherein the thickness of the yielding material is decreased without being compressed by the user sitting on the riding saddle (see figure 3). 
	Regarding claim 2, Woods discloses an anatomical pad wherein the yielding material is absent in the pressure relief site (40, 41, and 42; column 4, lines 4-20; “openings 40, 41 and 42”), and wherein said at least one portion of yielding material extends annularly to circumscribe a pressure relief cavity (see figure 3).
	Regarding claim 3, Woods discloses an anatomical pad wherein the pressure relief site extends ellipsoidally or ovoidally in a predominant direction of extension of the flexible body or of the at least one portion of yielding material (see 41 in figure 2), and wherein said pressure relief site is arranged on a central portion or a rear portion of the flexible body or of the at least one portion of yielding material (see figure 2).
	Regarding claim 4, Woods discloses an anatomical pad wherein the pressure relief site is defined by one or more edges of yielding material, which extend in an incident direction, non-orthogonal to one of said first body surface and said second body surface (see annotated figure 3 below).

    PNG
    media_image1.png
    327
    182
    media_image1.png
    Greyscale

(Annotated Figure 3)
	Regarding claim 5, Woods discloses an anatomical pad wherein the pressure relief site is defined on one or more sides by the yielding material, which becomes progressively thinner towards the inside of said pressure relief site (see the height of 44, 45, and 46 compared to 40, 41, and 42 in figure 3).	
	Regarding claim 10, Woods discloses a saddle assembly comprising: a riding saddle and the anatomical pad of claim 1 (abstract; “a shock absorbing panel assembly for positioning beneath a saddle…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woods (US-5802823-A) in view of Landi et al (US-6415583-B1).
Regarding claim 6, Woods does not disclose an anatomical pad wherein the thickness of the anatomical pad is penetrated at least in part by a plurality of ventilation perforations or ventilation micro-perforations, said ventilation perforations being wide, having a cross-section of at least 0.5 mm2 at the at least one portion of yielding material.
Landi et al discloses an anatomical pad of a riding saddle, wherein the thickness of the anatomical pad is penetrated at least in part by a plurality of ventilation perforations or ventilation micro-perforations (column 2, lines 61-67 — column 3, lines 1-2). Landi et al does not disclose that ventilation perforations are wide, having a cross-section of at least 0.5 mm? at the at least one portion of the yielding material; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the cross-section of the perforations at least 0.5 mm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done for the benefit of providing the appropriate ventilation to keep the user cool.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US-5802823-A) in view of Benetti (US-20160340172-A1)
Regarding claim 7, woods discloses an anatomical pad wherein the flexible body comprises a body base (figure 4; 60) comprising a fabric (column 3, lines 11-15). Wood does not disclose that the 
Benetti discloses a saddle pad with a yielding material, wherein said yielding material is a viscoelastic material micro-injected on a base (page 1, [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Woods with the micro-injected viscoelastic polymer as disclosed by Benetti for the benefit of effectively and efficiently manufacturing the yielding material in a desired shape and size.
Regarding claim 8, Woods teaches an anatomical pad of a riding saddle, wherein the flexible body consist of at least one portion of yielding material, so that the first body surface and the second body surface are defined by said at least one yielding material. Woods does not teach that the at least one portion of yielding material is at least partially made of a viscoelastic polymeric material in gel or foam.
Benetti teaches a saddle pad wherein at least one portion of yielding material is at least partially made of a viscoelastic polymeric material in gel or foam (Benetti; page 1, [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Woods with the viscoelastic polymeric material in gel or foam as disclosed by Benetti for the benefit of providing surface adhesion characteristics (Benetti; page 2, [0052]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woods (US-5802823-A) in view of Roberts (US-3624695-A).
claim 9, Woods does not disclose an anatomical pad wherein the flexible body or the at least one portion of yielding material extends along a predominant direction of extension between a rear portion and a pair of front branches defining a receiving space to be at least geometrically coupled with a knob or with a horn of said riding saddle. 
Roberts discloses (figures 1 and 2) a pad of a riding saddle, wherein a yielding material extends along a predominant direction of extension between a rear portion and a pair of front branches (22 and 24) defining a receiving space to be at least geometrically coupled with a knob or with a horn of a riding saddle (column 2, lines 34-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Woods with the front branches defining a receiving space for a knob or horn as disclosed by Roberts for the benefit of allowing the anatomical pad to accommodate the shape of the saddle, thus not interfering with the user’s ability to access the knob or horn.
Response to Arguments

Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                 
                                                                                                                                                                                       /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644